Case 1:18-cv-00191-TSE-JFA Document 211 Filed 03/08/19 Page 1 of 4 PageID# 4908



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 NORTHSTAR AVIATION L.L.C., et al.,             )
                                                )
            Plaintiffs/Counterclaim Defendants, )
                                                )
     v.                                         )
                                                )            C. A. No. 1:18cv191-TSE-JFA
 ALDEN BURT ALBERTO,                            )
     a/k/a Reno Alberto,                        )
                                                )
            Defendant/Counterclaim Plaintiff. )
                                                )

 PLAINTIFFS’/COUNTERCLAIM DEFENDANTS’ MOTION FOR LEAVE TO AMEND
    THE PARTIES’ JOINT STIPULATION OF UNCONTESTED FACTS TO OMIT
                          LEGAL CONCLUSIONS

    Plaintiffs/Counterclaim Defendants NorthStar Aviation L.L.C. (“NorthStar UAE”) and

 NorthStar Aviation USA, LLC (“NorthStar USA,” and collectively with NorthStar UAE,

 “NorthStar”), by counsel, hereby move for leave to amend the parties’ previously submitted Joint

 Stipulation of Uncontested Facts (Dkt. 197) to eliminate certain legal conclusions

 improperly reflected in that document. For the reasons stated in NorthStar’s memorandum of

 law supporting this Motion, filed concurrently herewith and incorporated herein, by

 reference, NorthStar respectfully asks the Court to grant this Motion and to strike

 Paragraphs 14 and 41 from the Stipulation.

    WHEREFORE, NorthStar respectfully prays that the Court enter an Order, ADJUDGING,

 ORDERING and DECREEING that:

    (1) Paragraphs 14 and 41 of the Joint Stipulation of Uncontested Facts (Dkt. 197) set forth

        certain legal conclusions to which the parties are incapable of stipulating, as a matter of

        law; and




                                               -1-
Case 1:18-cv-00191-TSE-JFA Document 211 Filed 03/08/19 Page 2 of 4 PageID# 4909



    (2) Paragraphs 14 and 41 of the Joint Stipulation of Uncontested Facts (Dkt. 197) are therefore

        STRICKEN from the record.

                                                 Respectfully submitted,

                                                 NORTHSTAR AVIATION L.L.C. and
                                                   NORTHSTAR AVIATION USA, LLC

                                                 By: DUNLAP BENNETT & LUDWIG PLLC


                                                                /s/ Kevin T. Streit
                                                                      Of Counsel

 Thomas M. Dunlap (VSB No. 44016)                     Kevin T. Streit (VSB No. 45024)
 Ellis L. Bennett (VSB No. 71685)                     Kyle C. Harrison (VSB No. 44141)
 Ben S. Barlow (VSB No. 67933)                        DUNLAP BENNETT & LUDWIG PLLC
 Eric L. Olavson (VSB No. 87872)                      8003 Franklin Farms Drive, Suite 220
 DUNLAP BENNETT & LUDWIG PLLC                         Richmond, Virginia 23229
 211 Church Street SE                                 (804) 823-7776
 Leesburg, Virginia 20175                             (804) 977-2680 (facsimile)
 (703) 777-7319                                       kstreit@dbllawyers.com
 (703) 777-3656 (facsimile)                           kharrison@dbllawyers.com
 tdunlap@dbllawyers.com
 ebennett@dbllawyers.com
 bbarlow@dbllawyers.com
 eolavson@dbllawyers.com

 Noah Fontanez, Esquire, Pro Hac Vice                 Sarah C. Aviles (VSB No. 86031)
 DUNLAP BENNETT & LUDWIG PLLC                         DUNLAP BENNETT & LUDWIG PLLC
 616 South Boston Avenue, Suite 600                   8300 Boone Boulevard, Suite 550
 Tulsa, Oklahoma 74119                                Vienna, Virginia 22182
 (918) 505-7851                                       (703) 777-7319
 (918) 505-7851 (facsimile)                           (703) 777-3656 (facsimile)
 nfontanez@dbllawyers.com                             saviles@dbllawyers.com

 Counsel for the Plaintiffs/Counterclaim Defendants




                                               -2-
Case 1:18-cv-00191-TSE-JFA Document 211 Filed 03/08/19 Page 3 of 4 PageID# 4910



                              CERTIFICATE OF CONFERENCE

     I hereby certify that on February 22, 2019, I conferred by telephone with opposing counsel,
 Nicholas Johnson, Esq., and Clyde Findley, Esq., to point out that Paragraphs 14 and 41 of
 the Joint Stipulation of Uncontested Facts (Dkt. 197) contained legal conclusions to which the
 parties could not stipulate, and proposed amended the Stipulation to omit or revise those
 Paragraphs. Messrs. Johnson and Findley did not agree to that proposal, and NorthStar’s counsel
 advised them that NorthStar would therefore move to amend the Stipulation to clarify the factual
 record.

                                                  /s/ Kevin T. Streit
                                           Kevin T. Streit (VSB No. 45024)
                                           Dunlap Bennett & Ludwig, PLLC
                                           8003 Franklin Farms Drive, Suite 220
                                           Richmond, Virginia 20175
                                           (804) 823-7776
                                           (804) 977-2680 (facsimile)
                                           kstreit@dbllawyers.com
                                           Counsel for Plaintiffs/Counterclaim Defendants




                                              -3-
Case 1:18-cv-00191-TSE-JFA Document 211 Filed 03/08/19 Page 4 of 4 PageID# 4911



                                    CERTIFICATE OF SERVICE

         I hereby certify that on this, the 8th day of March, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the Court’s CM/ECF system, which will send notification of
 such filing to the following:

            Declan Leonard, Esq.
            Clyde E. Findley, Esq.
            Nicholas R. Johnson, Esq.
            David Deitch, Esq.
            Samantha Collins, Esq.
            Berenzweig Leonard LLP
            8300 Greensboro Drive, Suite 1250
            McLean, Virginia 22102
            cfindley@berenzweiglaw.com
            njohnson@berenzweiglaw.com
            ddeitch@berenzweiglaw.com
            dleonard@berenzweiglaw.com
            scollins@berenzweiglaw.com
            Counsel for defendant/counterclaim plaintiff Alden Burt Alberto


                                                     /s/ Kevin T. Streit
                                              Kevin T. Streit (VSB No. 45024)
                                              Dunlap Bennett & Ludwig, PLLC
                                              8003 Franklin Farms Drive, Suite 220
                                              Richmond, Virginia 20175
                                              (804) 823-7776
                                              (804) 977-2680 (facsimile)
                                              kstreit@dbllawyers.com
                                              Counsel for Plaintiffs/Counterclaim Defendants




                                                  -4-
